Citation Nr: 1721223	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  11-02 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for migraines.

2.  Entitlement to service connection for chronic sinus infection.

3.  Entitlement to service connection for shortness of breath and constipation.

4.  Entitlement to service connection for hair loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. Edelstein, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1980 to February 1983 and November 1990 to July 1991, including service in the Southwest Asia Theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified before the undersigned Veterans Law Judge at a hearing in September 2014.  A copy of the transcript of the hearing has been attached to the claims file.  The Board remanded the claim in May 2016 for additional development.  For the reasons that follow, another remand is needed before the Board can adjudicate the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's remand instructions, the Veteran was provided VA examinations in July 2016.  The examiner concluded that the claimed conditions were not caused by environmental exposures in Southwest Asia during the Persian Gulf War, but did not provide a rationale as to why.  Further, there are some inconsistencies between that opinion and the opinions provided after the April 2010 examination.  For example, the Veteran's lungs were described as normal in 2010, but in July 2016 he was diagnosed with asthma.  The April 2010 examiner diagnosed male pattern baldness and alopecia areata; the July 2016 examination did not include alopecia areata.  Although the examiner diagnosed headaches with an onset from 1991, the rationale for the negative opinion appears to be that the headaches continued even after the exposure to environmental hazards stopped.  The examiner did not address whether the headaches could be otherwise related to service; that is, that they began during service and have continued since.  

To clarify the examiner's opinions, addendum VA opinions should be obtained to clarify whether the Veteran's respectively claimed conditions are due to any incident of active duty including environmental exposures in Southwest Asia during the Persian Gulf War.

As the opinions are inadequate, a remand is needed to obtain a more thorough opinion concerning the etiology of the Veteran's claimed conditions.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159 (c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159 (c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).

2.  Forward the Veteran's claims file to the examiner who conducted the Veteran's July 2016 VA examinations (or another appropriate examiner if that examiner is unavailable) for addendum opinions with regard to his claims for service connection for migraines, chronic sinus infection, shortness of breath and constipation, and for hair loss, to include as due to environmental exposures in Southwest Asia during the Persian Gulf War.  The claims file, to include a copy of this Remand, must be made available to the examiner for review prior to the exam.  If the VA examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.

Based on the examination, if deemed necessary, and review of the record, the examiner is requested to provide an addendum opinion addressing the following questions: 

(a)  Is it at least as likely as not (a 50 percent probability or greater), that the Veteran's diagnosed migraines were incurred in or are otherwise related to the Veteran's service, to include exposure to an ammunition dump fire during the Gulf War.  Exposure to an ammunition dump fire is conceded.  I

In answering this question, the examiner should consider and discuss as necessary, the notation of onset of headaches in 1991.

(b)  Is it at least as likely as not (a 50 percent probability or greater), that the Veteran's diagnosed allergic rhinitis disability was incurred in or is otherwise related to the Veteran's service, to include exposure to an ammunition dump fire during the Gulf War.  Exposure to an ammunition dump fire is conceded.

(c)  Is it at least as likely as not (a 50 percent probability or greater), that the Veteran's diagnosed asthma was incurred in or is otherwise related to the Veteran's service, to include exposure to an ammunition dump fire during the Gulf War.  Exposure to an ammunition dump fire is conceded.

(d)  If the examiner determines that the Veteran's complaints of shortness of breath and constipation cannot be attributed to a known diagnosis, is it at least as likely as not (a 50 percent probability or greater) that any of the symptoms constitute an undiagnosed illness that is associated with the Veteran's Gulf War service?

(e)  Is it at least as likely as not (a 50 percent probability or greater), that the Veteran's diagnosed alopecia was incurred in or is otherwise related to the Veteran's service, to include exposure to an ammunition dump fire during the Gulf War.  Exposure to an ammunition dump fire is conceded.

In answering this question, the examiner should consider and discuss as necessary, the diagnosis of alopecia areata in the April 2010 VA examination. 

Complete rationales must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

If the examiner is unavailable or in the event the examiner determines that further examination of the Veteran is necessary, the Veteran should be scheduled for appropriate VA medical examinations.

3.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




